784 N.W.2d 56 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Antonio Michael KNAPP, Defendant-Appellant.
Docket No. 140739. COA No. 295816.
Supreme Court of Michigan.
July 16, 2010.

Order
On order of the Court, the application for leave to appeal the February 22, 2010 order of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed whether the sentence of 39 to 45 years, despite being the product of an agreement, is invalid under People v. Tanner, 387 Mich. 683, 690, 199 N.W.2d 202 (1972); People v. Wright, 432 Mich. 84, 437 N.W.2d 603 (1989); and MCL 769.34(2)(b). See People v. Reid, 465 Mich. 969, 642 N.W.2d 678 (2002); People v. Powe, 469 Mich. 1032, 679 N.W.2d 67 (2004); and People v. Floyd, 481 Mich. 938, 751 N.W.2d 34 (2008).
We further order the Bay Circuit Court to appoint the State Appellate Defender Office to represent the defendant in this Court.
The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.